 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

MARC WILDER,
Plaintiff,
v. Case No: 6:19-cv-165-Orl-28GJK
REDROCK TRAVEL GROUP LLC,
CARDIFF LEXINGTON CORPORATION,
JAY JAHID, FERNANDA JAHID and
ROLLAN ROBERTS Il,

Defendants.

 

ORDER

This case is before the Court on the Motion for Approval of Settlement Solely as to
individual Defendants Jay Jahid and Fernanda Jahid (Doc. No. 63) filed by Plaintiff. The
assigned United States Magistrate Judge has submitted a Report (Doc. 67) recommending
that the motion be granted in part and denied in part. Specifically, the Report recommends
that certain language be stricken from the Settlement Agreement; that the motion otherwise
be granted; and that Plaintiffs claims against Defendants Jay Jahid and Fernanda Jahid
be dismissed with prejudice. Plaintiff has filed a Joint Notice of No Objection (Doc. 68) to
the Report.

After review of the record in this matter, and noting the Joint Notice of No Objection,
the Court agrees with the findings of fact and conclusions of law in the Report and
Recommendation. Therefore, it is ORDERED as follows:

1. The Report and Recommendation (Doc. No. 67) is ADOPTED and

CONFIRMED and made a part of this Order.

 
 

 

 

Zi The Motion for Approval of Settlement Solely as to individual Defendants Jay
Jahid and Fernanda Jahid (Doc. No. 63) is GRANTED in part and DENIED in part. The
following language in paragraph 9 of the Settlement Agreement (Doc. 63-1) is STRICKEN:
“This Agreement shall not be modified or amended except by written agreement signed by
Wilder and the Jahids.” With this modification to the Settlement Agreement, the motion is
GRANTED.

3. Plaintiffs claims against Defendants Jay Jahid and Fernanda Jahid are

DISMISSED with prejudice.

 

4. This case remains pending with regard to Plaintiffs claims against the other
Defendants.
DONE and ORDERED in Orlando, Florida gber 2 19.
Cc
JOHN ANTOON II

United States District Judge

Copies furnished to:

United States Magistrate Judge
Counsel of Record
Unrepresented Parties

 
